MEMORANDUM **
Curtis J. Christianson, a Montana state prisoner, appeals pro se the district court’s *761summary judgment in favor of the defendants in his 42 U.S.C. § 1983 action alleging that prison officials were deliberately indifferent to his serious medical needs in violation of the Eighth Amendment. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s summary judgment, Frost v. Agnos, 152 F.3d 1124, 1128 (9th Cir.1998), and we affirm.
Summary judgment was proper because Christianson failed to raise a genuine issue of material fact as to whether prison officials acted with deliberate indifference in diagnosing and treating his knee condition. See id. at 1130. Christianson’s disagreement as to his treatment plan does not rise to the level of an Eighth Amendment violation. See Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir.1996).
Christianson likewise failed to raise a genuine issue of material fact as to whether denial of the use of a de-rotational leg brace constituted deliberate indifference to a serious medical need because the prison officials presented uncontroverted evidence that Christianson was denied the brace based on legitimate safety concerns. See Whitley v. Albers, 475 U.S. 312, 321-22, 106 S.Ct. 1078, 89 L.Ed.2d 251 (1986) (holding that prison officials should be accorded wide-ranging deference in the adoption and execution of policies necessary to preserve internal order and maintain institutional security).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.